                                                 SO ORDERED.


                                                  Dated: April 5, 2021




                                                 ______________________________________
                                                 Madeleine C. Wanslee, Bankruptcy Judge




Case 2:20-bk-10852-MCW   Doc 25 Filed 04/05/21 Entered 04/06/21 14:39:57     Desc
                         Main Document Page 1 of 5
Case 2:20-bk-10852-MCW   Doc 25 Filed 04/05/21 Entered 04/06/21 14:39:57   Desc
                         Main Document Page 2 of 5
Case 2:20-bk-10852-MCW   Doc 25 Filed 04/05/21 Entered 04/06/21 14:39:57   Desc
                         Main Document Page 3 of 5
Case 2:20-bk-10852-MCW   Doc 25 Filed 04/05/21 Entered 04/06/21 14:39:57   Desc
                         Main Document Page 4 of 5
Case 2:20-bk-10852-MCW   Doc 25 Filed 04/05/21 Entered 04/06/21 14:39:57   Desc
                         Main Document Page 5 of 5
